Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 6,007,290) (previously cited) in view of Edwards (US 6,640,934) (previously cited) and Scheutz (US 2,187,283) (previously cited).
	Schulz discloses a lift comprising:
a connector 28 engageable with a hitch receiver 29;
a hoist column 27, e.g. guide rail, having a first end portion (FIG. 2) coupled to a connector 28 and a second end portion (FIG. 2) opposite a first end portion;
a carriage 51 operatively coupled to a guide rail 27 and traversable between a first position and a second position, a carriage moving toward a second end portion of a guide rail as a carriage moves from a first position toward a second position, wherein a carriage comprises a three-sided structure (FIG. 4) having an opening sized to receive a guide rail, a guide rail being received within an opening;
a first bearing 53 (FIG. 3) located on a three-sided structure of a carriage and coupled to a carriage via an upper extension thereof, a first bearing interfacing with a first side of a guide rail;
a second bearing 53 (FIG. 3) located on a three-sided structure of a carriage and coupled to a carriage via a lower extension arm (see FIG. 3 reproduced below) thereof in opposed relation to a first bearing, a second bearing interfacing with a second side of a guide rail opposite a first side of a guide rail; and
a platform 35 (or 37; FIGS. 2 & 5) coupled to a lower extension arm of a carriage and engageable with the motorcycle and capable of supporting the weight of the motorcycle when engaged therewith and as a carriage is moved a the first position toward a second position, causing a motorcycle to be lifted from a ground.

    PNG
    media_image1.png
    770
    726
    media_image1.png
    Greyscale

	Schulz discloses a carriage that comprises a three-sided structure (FIG. 4) having an opening sized to receive a guide rail, a guide rail being received within an opening. Schulz also discloses first and second bearings. Schulz does not disclose a four-sided structure, a first bearing located above a structure, or second bearing located below a three-sided structure.
	Edwards discloses-
a guide rail 30 having a first end portion and a second end portion opposite a first end portion;
a carriage 50 operatively coupled to a guide rail and traversable between a first position and a second position, a carriage moving toward a second end portion of a guide rail as a carriage moves from a first position toward a second position, wherein a carriage comprises a four-sided structure (FIG. 6) having an opening sized to receive a guide rail, a guide rail being received within an opening;
a first bearing 54 located on a four-sided structure of a carriage and coupled to a carriage via an upper extension thereof, a first bearing interfacing with a first side of a guide rail;
a second bearing 54 located on a four-sided structure of a carriage and coupled to a carriage thereof in opposed relation to a first bearing, a second bearing interfacing with a second side of a guide rail opposite a first side of a guide rail; and
a platform (indicated generally as 36) coupled to a carriage and engageable with a motorcycle and capable of supporting a weight of a motorcycle when engaged therewith and as a carriage is moved from a first position toward a second position, causing a platform to be lifted from a ground.
And, Scheutz discloses a lift comprising:
a first bearing (see FIG. 1 reproduced below) located above a structure of a carriage 5 and coupled to a carriage via an upper extension (see FIG. 1 reproduced below) thereof, a first bearing interfacing with a first side of a guide rail 1;
a second bearing located below a structure of a carriage 5 and coupled to a carriage via a lower extension arm thereof in opposed relation to a first bearing, a second bearing interfacing with a second side of a guide rail opposite a first side of a guide rail 1; and

    PNG
    media_image2.png
    206
    274
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schulz to include a first and second bearings an upper extension arm and lower extension arm, as taught by Scheutz, such that the lift may be operated by the occupants of the platform 73.
Claims 5, 6, 7, 8, 13, 14, 15, 16 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Edwards and Scheutz and further in view of Riegert (US (US 2008/0264990) (previously cited).
Schulz does not disclose a spool coupled to a guide rail and a cable. Riegert discloses a platform 300 and a carriage 320 comprising a portion of a support assembly 350, a lift further comprising:
a winch 270, e.g. spool, coupled to a guide rail 245 and rotatable relative to a guide rail about a rotation axis; and
a cable 280 operatively coupled to a spool and a support assembly 350, a cable defining an exposed portion as that portion of a cable extending between a spool and a support assembly, an exposed portion of a cable decreasing as a carriage moves from a first position toward a second position, an exposed portion of a cable increasing as a carriage moves from a second position toward a first position.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schulz to include Rigert’s spool and cable such that a platform can be raised and lowered along a rail and when raised, pivoted to a position overlying a vehicle rear axle for purposes of transport.
Claims 9, 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Edwards, Scheutz and Riegert and further in view of in view of McKamey (US 2010/0272548) (previously cited).
	Schulz does not disclose a crank lever coupled to a spool. McKamey discloses a winch mechanism 142 that includes a crank lever 150 for manual rotation of a spool 142. McKamey teaches that the “winch mechanism 142 can be replaced with a reversible motor or a motorized superwinch (with minimum load is 500 lbs, 1000 lbs, 2000 lbs). The reversible motor can be controlled by a manual switch or a remote control.” (Para. [0073]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schulz to include McKamey’s crank lever where crank levers and motorized winches are well known substitutes within the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652